Citation Nr: 0030756	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple joint 
aches and pains, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

5.  Entitlement to service connection for a colon disorder, 
to include a ganglioneuroma or polyps.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for peripheral 
neuropathy.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.

9.  Entitlement to an increased rating for migraine and 
tension headaches, currently evaluated as 30 percent 
disabling.

10.  Entitlement to an increased evaluation for service-
connected residuals of a pulmonary embolism of the left lower 
lung, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased evaluation for service-
connected phlebitis of the left arm, currently evaluated as 
noncompensably disabling, to include restoration of a 10 
percent evaluation previously assigned.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran had many years of service in the Tennessee 
National Guard (TNG).  His DD Form 214s show that he was 
credited with a period of active duty for training (ADT) from 
January 2, 1980 to May 18, 1980.  The veteran thereafter 
joined the Regular Army and had active duty service from 
November 1983 to October 1989.  Following discharge, he re-
joined the TNG, and was subsequently recalled to active duty 
in support of Operation Desert Shield/Storm from September 6, 
1990 to June 12, 1991; he served in Southwest Asia from 
January 15, 1991 to June 2, 1991.

The Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied service 
connection for prostatitis in an August 1994 rating decision.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in August 1995.  The veteran 
did not timely complete his appeal, and the decision became 
final.

This present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Nashville VARO, 
which denied entitlement to the benefits sought.

For the reasons set forth below, the Board has restyled the 
veteran's claim with respect to service-connected phlebitis 
of the left arm.


REMAND

Procedural History

By rating decision issued in December 1995, the RO granted 
entitlement to disability compensation for phlebitis of the 
left arm, evaluated as 10 percent disabling from April 24, 
1995, and residuals of a pulmonary embolus of the left lower 
lung, evaluated as 10 percent disabling from April 28, 1995.  
Service connection, in pertinent part, was denied for a 
ganglioneuroma of the colon, major depression with insomnia 
and poor appetite, multiple joint aches, diarrhea, and 
degenerative joint disease of the neck.  Entitlement to a 
total evaluation under the provisions of 38 C.F.R. § 4.29 was 
also denied.

The veteran filed a timely notice of disagreement as to the 
above-mentioned issues and requested a personal hearing in 
February 1996.

Following the receipt of additional evidence, the RO issued 
another rating decision in September 1996.  The Board 
observes that the decision adjudicated "old" issues: the RO 
granted entitlement to an initial evaluation of 100 percent 
for residuals of a pulmonary embolus of the left lower lung 
from April 28, 1995 and decreased the evaluation to 10 
percent from August 23, 1995; in addition, the RO reduced the 
evaluation for phlebitis of the left arm from 10 percent to a 
noncompensable rating from February 8, 1996.  A rating as to 
his claims for service connection for ganglioneuroma of the 
colon, major depression with insomnia and poor appetite, 
multiple joint aches, diarrhea, and degenerative joint 
disease of the neck was deferred.  The Board further observes 
that the decision adjudicated "new" issues: the RO granted 
entitlement to an increased rating for tension headaches to 
10 percent; and service connection for hypertension with 
hypertensive cardiovascular disease was denied.  The veteran 
was informed of these determinations, as well as his 
procedural and appellate rights by VA letter dated September 
12, 1996.

With respect to the veteran's total rating claim, the Board 
observes that the September 1996 rating decision granted 
entitlement to a temporary 100 percent rating under the 
provisions of 38 C.F.R. § 4.29 for the period from April 11, 
1995 to June 1, 1995.  This grant represented a complete 
resolution of the benefit sought and, in the absence of a 
request for an extension or other expression of 
dissatisfaction with respect to the period assigned for the 
total rating, there is no longer a case in controversy with 
respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in December 1996.  
Specifically, the veteran presented testimony as to claims 
for increased ratings for service-connected tension 
headaches, phlebitis of the left arm, residuals of a 
pulmonary embolism of the left lower lung, residuals of a 
left epididymectomy, as well as entitlement to service 
connection for hypertension.  The hearing testimony was 
subsequently transcribed and certified by the RO on February 
14, 1997.

The Board observes that the hearing testimony, once 
transcribed and certified by the HO, constituted a timely 
"informal" notice of disagreement with respect to the 
issues on entitlement to a increased rating for tension 
headaches and residuals of a left epididymectomy, as well as 
service connection for hypertension.  Cf. Tomlin v. Brown, 5 
Vet. App. 355, 358 (1993).

By decision issued in April 1997, the HO granted entitlement 
to an increased rating to 30 percent for headaches.  
Entitlement to increased ratings for phlebitis of the left 
arm, residuals of a pulmonary embolism of the left lower 
lung, residuals of a left epididymectomy, as well as 
entitlement to service connection for hypertension, were 
denied.

On September 11, 1997, the veteran also submitted a 
"formal" notice of disagreement with respect to the denial 
of service connection for hypertension, as well as the 
reduction of the ratings assigned for service-connected 
phlebitis of the left arm and residuals of a pulmonary 
embolism of the left lower lung.

By rating decision issued in August 1998, the RO denied 
entitlement to service connection for generalized peripheral 
neuropathy and prostatitis, on a new and material basis.  The 
veteran timely initiated an appeal with respect to these 
issues.

On April 14, 1999, the veteran was finally issued a statement 
of the case with respect to all of the issues mentioned on 
the title page of this decision.  A timely substantive appeal 
was received on June 10, 1999.  See 38 C.F.R. § 20.302(b) 
(2000).

Additional Due Process and Evidentiary Development

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary record 
prior to any further consideration of these issues by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).



i.  Additional Issue for Appellate Consideration

As noted above, the veteran's personal hearing testimony, 
once transcribed, constitutes an "informal" notice of 
disagreement with respect to denial of his claim for an 
increased disability rating for residuals of a left 
epididymectomy.  See Tomlin, supra.  Although the veteran's 
failure to include this issue in his "formal" notice of 
disagreement was apparently construed as satisfaction with 
the HO's decision, the Board declines to make such an 
assumption.  In the absence of an explicit withdrawal, the 
Board is of the opinion that this increased rating claim 
should have been included in the April 1999 statement of the 
case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the CAVC") has directed that where 
an appellant has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); and Pond v. West, 12 Vet. App. 341, 347 
(1999).

ii.  Restoration & Increased Rating Claims

Generally, a claim stemming from a rating reduction action is 
a claim for restoration of the prior rating, not a claim for 
an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
The Board notes, however, that the veteran has sought both 
restoration of the initial 100 percent disability evaluation 
previously assigned for residuals of a pulmonary embolism of 
the left lower lung and the initial 10 percent disability 
evaluation previously assigned for phlebitis of the left arm, 
as well as increased ratings for both disabilities.  
Accordingly, the Board has restyled the issues on appeal.  
Therefore, it will be incumbent upon the RO to address both 
issues when 
re-adjudicating the veteran's pulmonary embolism and 
phlebitis of the left arm.

In this regard, it is noted that since the RO's December 1995 
rating decision, various amendments became effective as to 
sections of the VA Schedule for Rating Disabilities (Rating 
Schedule) pertaining to the Respiratory System (October 7, 
1996) and the Cardiovascular System (January 12, 1998).  The 
RO specifically informed the veteran of these regulatory 
changes in the April 1999 statement of the case, and 
determined, consistent with Karnas, that increased ratings 
for the veteran's pulmonary embolism and phlebitis were not 
warranted under either the "old" or "new" version of the 
applicable regulations.

Notwithstanding, the Board observes that the veteran was last 
afforded a VA examination with respect to his pulmonary 
embolism claim in 1996, over 4 years ago, and his headache 
and left arm claims in 1998, over 2 years ago.  As the 
medical evidence submitted since that time is inadequate for 
the purpose of determining the current nature and severity of 
this disability, the Board finds that additional assistance 
is necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (where an appellant claims a condition is worse than 
when "originally rated," and the evidence available is "too 
old" for an adequate evaluation of the appellant's current 
condition, VA's duty to assist includes providing a new 
examination).

iii.  Service Connection Claims 

As a preliminary matter, it is noted that the veteran alleged 
treatment at a medical facility in Ft. Campbell, as well as 
by a private doctor, Dr. C. Workman, in a December 1996 
correspondence.  an attempt should be made to obtain these 
records pursuant to the provisions of the VCAA.

In addition, the Board observes that the veteran has claimed 
service connection for various disabilities on a direct basis 
and/or under the presumptive regulations pertaining to 
Persian Gulf War veterans.  However, the Board observes that 
the veteran has never been afforded VA examination in order 
to determine the most probable pathology of his various 
claimed disabilities.  See Littke, supra.


With regard to his presumptive claims for service connection, 
it further noted that under 38 U.S.C.A. § 1117 (West Supp. 
2000), the Secretary of VA may pay compensation to any Gulf 
War veteran suffering from an illness or combination of 
illnesses manifested by signs or symptoms of undiagnosed 
illnesses, and who may have acquired these symptoms as a 
result of exposure to the "complex biological, chemical, 
physical and psychological environment of the Southwest Asia 
theater of operations."  The history notes that, in addition 
to exposure to external environmental hazards such as fumes 
and smoke from military operations, oil well fires, and the 
possible exposure to agents of chemical and biological 
warfare, members of the Armed Forces were exposed to 
investigational drugs and vaccines, and were also given 
multiple immunizations.

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 provided that the 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.

In this regard, it is noted that a VBA All-Stations Letter 
98-17 (2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  A review of the record indicates 
that the veteran should be examined pursuant to these 
guidelines.  The RO is advised to obtain a copy of this 
letter and the accompanying memorandum, and to provide the 
examiner with a copy of the guidelines prior to scheduling 
the examination.

A decision with respect to the veteran's claim for service 
connection for prostatitis, on a new and material basis, is 
deferred pending the return of this case to the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies, to medical facility 
at Fort Campbell and Dr. C. Workman.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder. Any additional development or 
notice to the veteran and his 
representative pursuant to the provisions 
of the VCAA should be accomplished.

2.  The RO should schedule the veteran 
for VA pulmonary and neurological 
examinations in order to determine the 
nature and severity of his service-
connected migraine/tension headaches, 
residuals of a pulmonary embolism of the 
left lower lung and phlebitis of the left 
arm.  All indicated x-rays, tests and 
special studies, to include appropriate 
pulmonary function testing and an 
electroencephalogram (EEG), should be 
done.

The neurological examiner is specifically 
requested to provide a detailed clinical 
history of the veteran's migraine/tension 
headache episodes, including length, 
frequency and severity of those episodes.  
An opinion as to how the veteran's 
headache disorder affects his 
employability is requested.

In all cases, a discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination reports should 
then be associated with the veteran's 
claims folder.

3.  The RO should then schedule the 
veteran for VA examination(s) to 
determine the most probable pathology of 
the veteran's claimed disorders.  The 
claims file, a copy of this REMAND, and a 
copy of the February 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated x-rays, 
tests and special studies, to include 
appropriate range of motion studies, 
should be done.  A complete history, 
which includes the initial onset, 
frequency, duration, and severity of all 
complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiner(s) should 
then correlate their respective findings 
and indicate whether the veteran 
manifests any chronic disorder and, if 
so, whether it is more likely, less 
likely or as likely as not that any such 
disorder is related to an undiagnosed 
illness, or otherwise related to service 
either by way of incurrence or 
aggravation.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report(s) should 
then be associated with the veteran's 
claims folder.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran 
pursuant to the provisions of the VCAA 
should be accomplished.  See also VBA 
Fast Letter 00-87 (November 17, 2000).  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  see also Stegall v. West, 
11 Vet. App. 268 (1998) (if the Board 
remands a claim for further development 
but the Secretary fails to comply with 
the terms of the remand, the Board errs 
in failing to insure compliance).

5.  The veteran should be issued a 
statement of the case (SOC) on the issue 
of entitlement to an increased disability 
rating for residuals of a left 
epididymectomy.  As this claim has 
remained open and pending since the 
September 1996 rating decision, the SOC 
should discuss all the evidence generated 
since the initial claim was filed.

The veteran and his representative must 
also be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect an 
appeal as to his PTSD claim, and without 
such the Board will not have 
jurisdiction.

6.  The RO should then re-adjudicate the 
veteran's claims outline on the title 
page of this decision.  If any of these 
determinations remain adverse to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which summarizes all 
of the evidence and sets forth the 
applicable legal criteria pertinent to 
this appeal, including the provisions of 
VCAA.  The veteran should then be 
afforded the opportunity to respond 
thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 13 -


